Exhibit 99.1 DYNΛVAX INNOVATING IMMUNOLOGY 2929 Seventh Street, Suite 100 Berkeley, CA 94710 DYNAVAX and astrazeneca Amend their agreement for Asthma Drug Candidate AstraZeneca to conduct Phase 2a clinical study of AZD1419 BERKELEY, CA – 1/19/16 – Dynavax Technologies Corporation (NASDAQ: DVAX) today announced that the Company and AstraZeneca signed an amendment to their existing Research Collaboration and License Agreement under which, based on the strategic priorities of the two companies, AstraZeneca will now conduct a Phase 2a safety and efficacy trial of AZD1419 in asthma patients that was originally to be conducted by Dynavax.
